MEMORANDUM OF DECISION.
Edna Bubar appeals from the judgment entered in Superior Court, Piscataquis County, ordering her to execute a warranty deed conveying a one-acre parcel of disputed property to the plaintiff, Augusta Bubar. Edna Bubar challenges the sufficiency of the evidence to support the court’s findings and argues there was no consideration to support the promise to convey the property. We disagree. Because the court’s findings are fully supported by competent evidence, the findings must stand. See Harmon v. Emerson, 425 A.2d 978, 981 (Me.1981). Moreover, on these facts proof of consideration was not required. See Tozier v. Tozier, 437 A.2d 645, 648 (Me.1981).
The entry is:
Judgment affirmed.
All concurring.